Order and judgment, Supreme Court, Bronx County (Anita Florio, J.), entered on or about January 13 and March 11, 1993, respectively, which, after a jury verdict, denied defendants’ posttrial motion for, inter alia, judgment notwithstanding the verdict, and adjudged that plaintiff recover from defendants the sum awarded of $318,044, unanimously affirmed, with costs.
The theory proposed by plaintiff and accepted by the jury was that the injuries complained of were caused by defendants’ negligent maintenance of the stairs, not by defendants’ failure to mop up the liquid on the stairs upon which plaintiff slipped and fell. Accordingly, there was no need for plaintiff to prove that defendants had notice of the liquid on the stairs. Rather, it was sufficient that the evidence established that defendants should have foreseen the potential hazardous condition and remedied it (see, Pignatelli v Gimbel Bros., 285 App Div 625, affd 309 NY 901). Finally, the evidence supports the determination that defendants were indeed aware of the hazardous condition but failed to maintain or renew the non-skid strips which were allegedly on the stairs at the time of the accident (see, Phillips v Montgomery Ward & Co., 125 F2d 248, 249).
We have considered all other claims raised by defendants and find them to be meritless. Concur — Carro, J. P., Wallach, Asch, Nardelli and Williams, JJ.